Per Curiam,
The petition for reargument presents no new features of this case. Everything raised by the appellant was passed upon in the opinion of the court.
It is alleged in the petition that the lot claimed by the plaintiff was sold from a plan by number, which plan was duly recorded and referred to in the plaintiff’s deed, thereby becoming part of the deed and fixing the extent of the grant. This is not correct as stated but can be construed to be correct by referring the recording and including of the plan to a previous deed which appears in her chain of title. The fact is correctly stated in the opinion of the court and assumes nothing. “ Her lot is described as No. 49, but there is no plot or plan of lots attached to her deed and no reference to such a plan as having been recorded.” The plan, as already stated, is in a previous deed and the place of record is therein stated, but this does not appear in the deed to her. The plan, a copy of which is furnished, shows no lot on the west and it is a fact, as appears by the testimony, that the lot west of 49 was sold by a previous plan which is not referred to in any way in the deed to the plaintiff and is not shown to be connected with lot No. 49 in the plan furnished us.
Our attention was directed by the paper-books in the case and by the previous argument to all the facts which were involved, and the opinion covers every phase of the case as presented. A reargument could furnish us no new light and would lead, we are sure, to no different result. Motion for reargument refused.